Citation Nr: 1506763	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-08 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a sinus disability.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for lumbosacral strain.  

7.  Entitlement to a rating in excess of 20 percent for traumatic spondylosis of the mid cervical spine.  

8.  Entitlement to a rating in excess of 10 percent for tinnitus.

9.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.    


REMAND

The Veteran testified before the undersigned at an October 2013 hearing conducted at his local RO.  Unfortunately, a transcript of that hearing cannot be found.  In February 2014, the Veteran was informed of this fact and that he could request to appear for another hearing to be conducted by a Veterans Law Judge who will decide the claims.  The Veteran did not respond to this communication.  However, in September 2014, the Veteran's Senator's office contacted VA and indicated that the Veteran desired to attend "the second option" hearing.  The second option hearing is a hearing to be conducted by a Veterans Law Judge at the Veteran's local RO.  Since the RO schedules the travel Board hearings, the issues on appeal must be remanded to allow the RO to schedule the requested hearing.  

Accordingly, the case is REMANDED for the following action:


The RO should schedule the Veteran for a travel Board hearing in accordance with the docket number of his appeal.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Dennis F. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


